                                      1   R. Bradford Huss, No. 71303
                                          Brian D. Murray, No. 294100
                                      2   TRUCKER  HUSS
                                          A Professional Corporation
                                      3   One Embarcadero Center, 12th Floor
                                          San Francisco, CA 94111
                                      4   Telephone:    (415) 788-3111
                                          Facsimile:    (415) 421-2017
                                      5   E-mail:       bhuss@truckerhuss.com
                                                        bmurray@truckerhuss.com
                                      6
                                          Attorneys for Defendants
                                      7   VALLEY CHILDREN’S HOSPITAL
                                          EMPLOYEE HEALTH CARE PLAN and
                                      8   VALLEY CHILDREN’S HOSPITAL

                                      9

                                     10
                                                                          UNITED STATES DISTRICT COURT
                                     11
                                                                         EASTERN DISTRICT OF CALIFORNIA
One Embarcadero Center, 12th Floor
 San Francisco, California 94111




                                     12
   A Professional Corporation
     Trucker  Huss




                                     13

                                     14   KAREN PERSINGER,                              Case No. 1:21-CV-00496-NONE-SKO

                                     15                           Plaintiff,            ORDER GRANTING STIPULATION
                                                                                        EXTENDING TIME TO FILE AND
                                     16           v.                                    SERVE ADMINISTRATIVE RECORD

                                     17   VALLEY CHILDREN’S HOSPITAL                    (Doc. 13)
                                          EMPLOYEE HEALTH CARE PLAN and
                                     18   VALLEY CHILDREN’S HOSPITAL,

                                     19                           Defendants.

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                                                             -1-
                                          [PROPOSED] ORDER GRANTING STIPULATION EXTENDING TIME TO FILE AND SERVE ADMINISTRATIVE
                                          RECORD; Case No: 1:21-CV-00496-NONE-SKO
                                          Error! Unknown document property name.
                                      1            On June 23, 2021, Plaintiff Karen Persinger (“Plaintiff”) and Defendants Valley Children’s

                                      2   Hospital Employee Health Care Plan and Valley Children’s Hospital (collectively, “Defendants”)

                                      3   filed a Stipulation Extending Time to Serve and File Administrative Record (the “Stipulation”),

                                      4   requesting that the deadlines for Defendants to serve and file the Administrative Record be extended.

                                      5   (Doc. 13.)

                                      6            Pursuant to the parties’ Stipulation, and for good cause shown,

                                      7            IT IS HEREBY ORDERED that the deadline for Defendants to serve the Administrative

                                      8   Record is extended from June 24, 2021, to July 23, 2021. Defendants shall file the Administrative

                                      9   Record by no later than November 30, 2021.

                                     10
                                          IT IS SO ORDERED.
                                     11
                                                                                                     /s/ Sheila K. Oberto
One Embarcadero Center, 12th Floor




                                          Dated:       June 24, 2021                                                                    .
 San Francisco, California 94111




                                     12
   A Professional Corporation
     Trucker  Huss




                                                                                             UNITED STATES MAGISTRATE JUDGE
                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                                                                             -2-
                                          [PROPOSED] ORDER GRANTING STIPULATION EXTENDING TIME TO FILE AND SERVE ADMINISTRATIVE
                                          RECORD; Case No: 1:21-CV-00496-NONE-SKO
                                          Error! Unknown document property name.
